DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 26, 2021. 
Claims 1 and 10 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. CN201810534220.0, filed on May 29, 2018.

Response to Arguments
Applicant's arguments filed on January 26, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to ZHENG teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by ZHENG (Pub No.: US 2009/0248994 A1), hereafter ZHENG.
Regarding claim 1
A memory apparatus, comprising: at least one memory, and a controller, coupled to the memory (see ZHENG FIG. 1),
the controller is configured to provide a plurality of access commands and perform a command reordering method for the access commands to reorder the plurality of access commands (ZHENG [0028] teaches the scheduler utilizing ordering criteria such as the aging counter, the bank overlap bit array, and the minimum and maximum burst numbers to order the bursts of the memory requests; [0030-0031] & FIG. 3-8 teach the order of memory requests arriving to the memory controller, and MRBS scheduled order for memory request burst ordering scheme),
wherein the command reordering method comprises: a rank level step, selecting at least one command with a rank address of a previous scheduling command from the access commands as at least one first candidate command (ZHENG [0062] teaches a memory request burst ordering scheme, where two requests targeting the same rank but different banks are burst scheduled, where FIG. 8 and [0063-0064] teach memory request 800 arrives targeting rank A, bank 1, then later, memory request 816 arrives targeting rank A (i.e. rank address of a previous scheduling command), bank 3, causing the scheduler to send burst 818 to memory using requests 800 and 816);
a bank level step, selecting at least one command with a different bank address compared to the previous scheduling command from the at least one first candidate command as at least one second candidate command 
selecting one command from the at least one second candidate command as a current scheduling command, wherein the previous scheduling command and the current scheduling command have different bank addresses (see ZHENG [0062-0064] & FIG. 8 above).
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 2, ZHENG teaches the elements of claim 1 as outlined above. ZHENG also teaches:
wherein the rank level step comprises: when the at least one command with the rank address of the previous scheduling command does not exist in the access commands, selecting at least one command with a next rank address from the access commands as the at least one first candidate command
wherein the next rank address is different from the rank address of the previous scheduling command (see ZHENG [0064-0065] above, where rank B is different from rank A).
Regarding claim 3, ZHENG teaches the elements of claim 1 as outlined above. ZHENG also teaches:
wherein the rank level step comprises: selecting a rank level queue set where the previous scheduling command belongs to from a plurality of rank level queue sets as a selected rank level queue set (ZHENG [0028] teaches the memory controller translates the target address in each memory request to determine to which corresponding rank queue (i.e. rank A queue or rank B queue) the request is sent, then the scheduler orders the bursts of memory requests utilizing ordering criteria; see also [0031] and [0033-0034]);
when the selected rank level queue set is empty, selecting a next rank level queue set from the rank level queue sets as the selected rank level queue set (ZHENG [0031] teaches when memory requests 300 and 304 targeting rank A arrive in rank A queue, burst 306 is scheduled because the rank A queue meets the minimum burst number, and after completing the burst, returning to its idle state; [0032] teaches memory request 308 arrives targeting rank B, which makes rank B now meet the minimum burst length criteria, and burst 310 takes place);
and when the selected rank level queue set is not empty, using the access commands belonging to the selected rank level queue set as the at least one first candidate command (see ZHENG [0031] above; [0033-0034] also teach memory request 312 arrives, followed by memory request 314, meeting the minimum burst length criteria, and burst 316 takes place).
Regarding claim 9, ZHENG teaches the elements of claim 1 as outlined above. ZHENG also teaches:
wherein the step of selecting one command from the at least one second candidate command as the current scheduling command further comprises: when the at least one second candidate command includes at least one page hit command, selecting one of the at least one page hit command as the current scheduling command (ZHENG [0066] teaches two or more requests from the same bank can be scheduled in the same rank burst if all of the two or more requests from the same bank are page hits to the same memory page). 
and when the at least one second candidate command does not include the page hit command, selecting one of the at least one second candidate command as the current scheduling command (see ZHENG [0062-0064] & FIG. 8 as taught above in reference to claim 1, where two requests targeting different banks do not include a page hit).
Regarding claim 11, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of SAKAKIBARA (Patent No.: US 5,617,575), hereafter SAKAKIBARA.
Regarding claim 4, ZHENG teaches the elements of claim 1 as outlined above. ZHENG does not appear to explicitly teach:
wherein the bank level step comprises: selecting a first bank group level queue set from a plurality of bank group level queue sets as a selected bank group level queue set, wherein a bank group address of the first bank group level queue set is different from a bank group address of the previous scheduling command; when the selected bank group level queue set is empty, selecting a second bank group level queue set from the bank group level queue sets as the selected bank group level queue set; when the selected bank group level queue set is not empty, selecting a first bank queue from a plurality of bank queues as a selected bank queue, wherein a bank address of the first bank queue is different from a bank address of the previous scheduling command; when the selected bank queue is empty, selecting a second bank queue from the bank queues as the selected bank queue; when the selected bank queue is not empty, using the access commands belonging to the selected bank queue as the at least one second candidate command.
However, SAKAKIBARA teaches wherein the bank level step comprises: selecting a first bank group level queue set from a plurality of bank group level queue sets as a selected bank group level queue set, wherein a bank group address of the first bank group level queue set is different from a bank group address of the previous scheduling command
when the selected bank group level queue set is empty, selecting a second bank group level queue set from the bank group level queue sets as the selected bank group level queue set (SAKAKIBARA C18:L10-28 teach all the requests are received without performing comparison with the destination bank group ID number provided that the request register, e.g. QUE0 is empty, where C13:L4-28 teach access request is transferred to one of the memory banks BK0 to BK3 in accordance with the destination memory bank ID number contained in the request);
when the selected bank group level queue set is not empty, selecting a first bank queue from a plurality of bank queues as a selected bank queue, wherein a bank address of the first bank queue is different from a bank address of the previous scheduling command (see SAKAKIBARA C1:L58-65 & C13:L4-28 above for transferring to one of the memory banks BK0 to BK3);
when the selected bank queue is empty, selecting a second bank queue from the bank queues as the selected bank queue (see SAKAKIBARA C18:L10-28, C1:L58-65, and C13:L4-28 above);
when the selected bank queue is not empty, using the access commands belonging to the selected bank queue as the at least one second candidate command (see SAKAKIBARA C1:L58-65 & C13:L4-28).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ZHENG and SAKAKIBARA before them, to include 
Regarding claim 5, ZHENG in view of SAKAKIBARA teaches the elements of claim 4 as outlined above. ZHENG in view of SAKAKIBARA also teaches:
wherein a bank group address of the second bank group level queue set is different from the bank group address of the previous scheduling command (see SAKAKIBARA C1:L58-65, C6:L50-62, C8:L25-43, and C13:L4-28 as taught above in reference to claim 4, where BG2 is seen as a different bank group address from BG0, BG1, or BG3),
and a bank address of the second bank queue is different from the bank address of the previous scheduling command (see SAKAKIBARA C1:L58-65 & C13:L4-28 as taught above in reference to claim 4 for transferring to one of the memory banks BK0 to BK3).
The same motivation that was utilized for combining ZHENG and SAKAKIBARA as set forth in claim 4 is equally applicable to claim 5. 
Regarding claim 13, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of SINGH (Pub. No.: US 2007/0011396 A1), hereafter SINGH.
Regarding claim 6, ZHENG teaches the elements of claim 1 as outlined above. ZHENG does not appear to explicitly teach:
wherein the command reordering method further comprises: determining whether a current time is in a read scheduling window or a write scheduling window; when the current time is in the read scheduling window, obtaining a first checking result by checking whether a read command queue set is empty, and determining whether to enter the write scheduling window by ending the read scheduling window according to the first checking result; and when the current time is in the write scheduling window, obtaining a second checking result by checking whether a write command queue set is empty, and determining whether to enter the read scheduling window by ending the write scheduling window according to the second checking result.
However, SINGH teaches wherein the command reordering method further comprises: determining whether a current time is in a read scheduling window or a write scheduling window; when the current time is in the read scheduling window, obtaining a first checking result by checking whether a read command queue set is empty, and determining whether to enter the write scheduling window by ending the read scheduling window according to the first checking result (SINGH [0040], 
and when the current time is in the write scheduling window, obtaining a second checking result by checking whether a write command queue set is empty, and determining whether to enter the read scheduling window by ending the write scheduling window according to the second checking result (SINGH [0040], [0042], and FIG. 8 teach the arbitration unit checks the write queues and determines if any write transactions are present 804, and if the write transactions are waiting to be serviced, the arbitration unit may then retrieve the next write transaction and send it to the DRAM controller 806 until all write queues are empty, at which point, the arbitration unit switches to handling read transactions).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ZHENG and SINGH before them, to include SINGH’s scheduling read and write transactions in ZHENG’s burst scheduling. One would have been motivated to make such a combination in order to reduce write-versus-read conflicts as taught by SINGH ([0038]).
Regarding claim 7
wherein the access commands comprise a plurality of read commands (see SINGH [0040], [0042], and FIG. 8 as taught above in reference to claim 6 for read transactions),
the command reordering method further comprises: when the current time is in the read scheduling window, checking whether an overage queue is empty; when the current time is in the read scheduling window and the overage queue is not empty, scheduling one read command from the overage queue as the current scheduling command (SINGH [0040], [0042], and FIG. 8 teach the arbitration unit checks the read queues (i.e. overage queue) for available read transactions 812 and services the read transactions by sending it to the DRAM controller until the read queues become empty);
when the current time is in the read scheduling window and the overage queue is empty, performing the rank level step and the bank level step to select the at least one second candidate command from the read commands
The same motivation that was utilized for combining ZHENG and SINGH as set forth in claim 6 is equally applicable to claim 7.
Regarding claim 8, ZHENG in view of SINGH teaches the elements of claim 6 as outlined above. ZHENG in view of SINGH also teaches:
wherein the access commands comprise a plurality of write commands (see SINGH [0040], [0042], and FIG. 8 as taught above in reference to claim 6 for write transactions),
the command reordering method further comprises: when the current time is in the write scheduling window, performing the rank level step and the bank level step to select the at least one second candidate command from the write command (see SINGH [0039] as taught above in reference to claim 7, where the arbitration unit performs the same steps when switching to service write transactions in the write queues, where ZHENG [0067] teaches each rank has a read queue and a write queue, and claim 
The same motivation that was utilized for combining ZHENG and SINGH as set forth in claim 6 is equally applicable to claim 7.

Regarding claim 15, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BLACKMON (Pub. No.: US 2010/0205383 A1) – “Memory Controller For Improved Read Port Selection In A Memory Mirrored System” relates to a read command in the read command queue to the same memory rank and a different internal bank can be scheduled more efficiently because it can be dispatched back-to-back with no cycle gap.
DALY (Pub. No.: US 2011/0276763 A1) – “MEMORY BUS WRITE PRIORITIZATION” relates to a scheduler determining that it is not possible to provide a burst of write operations targeting the same rank and page and initiating multiple write operations to different banks of the target rank.
HAVLIR (Pub. No.: US 2015/0049106 A1) – “QUEUING SYSTEM FOR REGISTER FILE ACCESS” relates to read queue accessing banks in different bank groups.
RIGA (Pub. No.: US 2016/0124644 A1) – “DATA STORAGE ORGANISATION TECHNIQUE” relates to each bank group having an allocation queue.
CALLE (Pub. No.: US 2003/012086 A1) – “MULTI-BANK SCHEDULING TO IMPROVE PERFORMANCE ON TREE ACCESSES IN A DRAM BASED RANDOMACCESS MEMORY SUBSYSTEM” relates to identifying empty bank queues.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138